Citation Nr: 1141567	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for peripheral artery disease of the right lower extremity, currently rated 40 percent disabling (except for a period when a temporary total rating was in effect).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1979.
This matter initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to an increased rating for residuals of status post bilateral popliteal artery involvement, then evaluated as 20 percent disabling.

In March 2007, the RO granted a temporary 100 percent rating for residuals of status post bilateral popliteal artery involvement based on surgical or other treatment necessitating convalescence, effective from October 20, 2006 to April 30, 2007.  A 20 percent rating was assigned from May 1, 2007.  

In July 2007, the RO granted a temporary 100 percent rating for the disability based on surgical or other treatment necessitating convalescence, effective from June 11, 2007 to November 30, 2007.  A 20 percent rating was assigned from December 1, 2007.  

In a July 2007 decision, a decision review officer (DRO) granted an increased rating of 40 percent for peripheral artery disease of the right lower extremity, effective from September 1, 2005 to October 19, 2006.  A temporary increased 100 percent rating based on surgical or other treatment necessitating convalescence was granted, effective from October 20, 2006 to November 30, 2007.  The 40 percent rating was resumed, effective December 1, 2007.  The DRO also granted service connection for peripheral artery disease of the left lower extremity and assigned a separate initial rating of 20 percent, effective March 21, 2005.

As the Veteran was granted the full benefit he sought during the period from October 20, 2006 to November 30, 2007, his claim for an increased rating for peripheral artery disease of the right lower extremity during that period is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2011, the Board remanded this matter for further development.

In August 2011, the Appeals Management Center (AMC) granted a total rating for compensation purposes based on individual unemployability (TDIU), effective December 1, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2011, the Veteran was afforded a VA examination to assess the severity of the service-connected peripheral artery disease of the right lower extremity.  The examination report reveals that the Veteran reported that he was unable to walk more than 20 to 30 feet on a flat surface going 2.0 miles per hour before he experienced right lower extremity symptoms.  However, the examiner did not report the Veteran's ankle/brachial index at the time of the examination.  Rather, he referenced the most recent findings which were recorded in May 2007.  While these findings included the ankle/brachial reflex for the left side, the results for the right side were only noted as "N/A."

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In its March 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's treatment for peripheral artery disease of the right lower extremity from Dr. Edwards.  In April 2003, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form for treatment provided by Dr. Edwards for peripheral artery problems.  He also submitted some additional treatment records from that treatment provider.  However there is no evidence that any efforts were taken to obtain any additional treatment records from Dr Edwards and the records submitted by the Veteran reflect that there may be additional records that have not yet been obtained.  Specifically, the most recent treatment record from Dr. Edwards in the claims file is dated in September 2010 and reveals that the Veteran was scheduled for additional treatment after 3 months.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  The Board is compelled to remand this claim for compliance with the instructions in the March 2011 remand.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In March 2011, the Veteran submitted VA treatment records pertaining to treatment for peripheral artery problems from the VA Medical Center in Charleston, South Carolina (VAMC Charleston).  These treatment records were dated through March 2011.  However, in an April 2011 statement (VA Form 21-4138), he reported that additional treatment records were available from VAMC Charleston.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a right lower extremity disability from VAMC Charleston from March 2011 to the present.

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  The AOJ should ask the Veteran to complete an authorization for VA to obtain records of treatment for a right lower extremity disability from Dr. Edwards from September 2010 to the present.  If the Veteran fails to furnish the necessary release for private treatment records, he should be advised to obtain the records and submit them to VA.

If these records are unavailable, the Veteran must be notified of the identity of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

3.  After all efforts to obtain and associate with the claims file any additional treatment records have been exhausted, schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral artery disease of the right lower extremity.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should report the following findings with regard to the right lower extremity:  the distance (in yards) that the Veteran is able to walk on a level grade at 2 miles per hour before he experiences claudication; the ankle/brachial index; whether there is persistent coldness of the extremity; whether there is ischemic limb pain at rest; and whether there are any deep ischemic ulcers.

The examiner should specify any nerves affected by the peripheral artery disease of the right lower extremity and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should also report the severity of any scars associated with the peripheral artery disease of the right lower extremity, to include scar size and whether they are deep, nonlinear, superficial, unstable, or painful.

All of these findings are needed to rate the Veteran's disability in accordance with the applicable rating criteria. 

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

